Citation Nr: 0900972	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service-connection for cause of veteran's 
death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 
38 U.S.C.A. § 1318.

3.  Entitlement to reimbursement of burial and funeral 
expenses.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.  He died in March 2002, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision and a May 
2006 notice of the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma which, in pertinent 
part, denied the appellant's claim for entitlement to service 
connection for the cause of the veteran's death, to service 
connection under DIC under 38 U.S.C.A. § 1318, and for a 
burial allowance.  

In her substantive appeal (VA Form 9), received in March 
2007, the appellant requested a Travel Board Hearing.  In 
April 2008, the appellant indicated that she no longer wanted 
a hearing.  The appellant's hearing request is therefore 
deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2008).

Although the issue of entitlement to DIC benefits on appeal 
was characterized by the RO on the title page of the 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC) as only involving a claim of entitlement to 
service connection for cause of the veteran's death, the 
Board notes that this issue appears to encompass two distinct 
claims, the first being service connection for cause of the 
veteran's death, and the second being entitlement to DIC 
under 38 U.S.C.A. § 1318.  Both claims appear to have been 
adjudicated by the RO in the actual text of the March 2006 
rating decision and the SOC.  Accordingly, the Board has 
recharacterized the issue of entitlement to DIC on the title 
page as two distinct claims.


FINDINGS OF FACT

1.  The veteran died in March 2002 at the age of 80.  The 
cause of death was listed as anterior myocardial infarction 
due to coronary disease. 

2.  In the certificate of death, peripheral vascular disease 
(PVD) was listed as a significant condition contributing to 
the veteran's death but not resulting in the underlying 
cause.

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling, a wound to muscle group 
III of the right upper extremity, evaluated as 30 percent 
disabling, and a wound to muscle group XIV, evaluated as 10 
percent disabling.  In addition to the foregoing, the veteran 
was also rated totally disabled based upon individual 
unemployability, effective September 1, 2000.

3.  There is no competent evidence showing that the veteran's 
death was caused by an illness or disease incurred in or 
aggravated by military service.

4.  The veteran was not evaluated as being totally disabled 
from service-connected disability for 10 continuous years 
immediately preceding death, nor was he rated by the VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death, nor was he a former prisoner of war who died 
after September 30, 1999.

5.  The appellant filed a claim for reimbursement of burial 
and funeral expenses more than two years after the permanent 
burial or cremation of the body.



CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 
38 C.F.R. § 3.312 (2008).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).

3.  The criteria for reimbursement of burial and funeral 
expenses have not been met. 38 U.S.C.A. §§ 2302, 2304 (West 
2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1600, 3.1601 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).
In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 (DIC), the Court 
held that section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, the RO notified the appellant, in part, of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition in a 
January 2006 letter, explaining what evidence was relevant 
and advising the appellant that the evidence must show that 
the veteran died from a service-connected injury or disease.  
The letter also advised the appellant of her and VA's 
responsibilities, including an explanation as to what 
information VA would obtain on her behalf.  The RO notified 
the appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the appellant to submit medical evidence, opinions, 
statements, and treatment records regarding the veteran's 
service-connected disability and any evidence of a 
relationship to his death.  The appellant was also told to 
send in any evidence in her possession that pertained to the 
claims.

The letter did not provide a statement listing the 
disabilities for which the veteran was service connected 
prior to his death, nor did it explain how to substantiate a 
claim of service connection for the cause of death based on a 
disability not already service-connected.  However, the Board 
notes that a list of the veteran's service-connected 
disabilities was provided in the SOC, and an explanation as 
to the reasons and bases for denying her claim was provided 
in the rating decision, SOC, and SSOC.  Given the notice 
provided in the January 2006 letter, and the explanations put 
forth in the subsequent documents noted, the Board finds that 
a reasonable person would have known the disabilities for 
which the veteran was service-connected, and how to 
substantiate a claim for a disability not already service-
connected.  Sanders v. Nicholson, 487 F.3d 881 (2007).  

The Board also acknowledges that the January 2006 letter did 
not inform the appellant of the types of evidence necessary 
to substantiate her claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318.  However, the RO considered the appellant's 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 and 
informed the appellant of the basis of that denial in the 
March 2006 rating decision and in a February 2007 Statement 
of the Case (SOC).  Based on a review of these documents, the 
Board finds that a reasonable person would know how to 
substantiate a claim for DIC under 38 U.S.C.A. § 1318. 

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  Thus, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  See Sanders, supra.

The Board further acknowledges the appellant did not receive 
notice as to the disability rating and effective date 
elements until a June 2008 letter.  Despite the error as to 
timeliness, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision because as 
discussed in detail below, the preponderance of the evidence 
is against the appellant's claims, therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Finally, the Board acknowledges that assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for the cause 
of the veteran's death, as discussed in more detail below, 
the record is absent for competent lay medical evidence that 
the veteran's death was the result of a disease or injury 
incurred in or aggravated by active military service or that 
a service-connected disability caused or contributed 
substantially or materially to the veteran's death.

In this regard, the Board acknowledges the appellant's 
contention that the veteran's coronary artery disease was due 
to his service-connected PTSD, or that his PVD was due to his 
service-connected muscle injuries.  There are instances in 
which lay testimony can serve to establish an association 
between service and the claimed disability or death for the 
purpose of satisfying the criteria of McLendon.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking the coronary disease and 
PVD that caused the veteran's death to the veteran's service-
connected PTSD and/or muscle wounds.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the appellant and her 
representative's lay beliefs alone can serve to establish any 
association between the veteran's coronary disease or PVD and 
a service-connected disability.  As there is no competent 
evidence suggesting any association with service or a 
service-connected disability, the Board finds that an 
examination is not warranted under the criteria set forth in 
McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).

With respect to the claim of entitlement to burial benefits, 
the U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case, resolution of the appellant's 
appeal is dependent on the date of the veteran's burial and 
the date of receipt of the appellant's claim, which was not 
timely.  Therefore, because no reasonable possibility exists 
that would aid in substantiating this claim, any deficiencies 
of VCAA notice or assistance are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

In short, for the reasons and bases set forth above, the 
Board finds that VA has complied with the duties to notify 
and assist required by the VCAA.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008). 

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive DIC 
benefits. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.312 (2008).  In order to establish service 
connection for the cause of the veteran's death, the medical 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  
38 C.F.R. § 3.312(b) (2008).

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A.
§ 1318(a) benefits are payable to the surviving spouse of a 
deceased veteran in the same manner as if the death were 
service- connected if the veteran was in receipt of, or 
entitled to receive, compensation for a service-connected 
disability that was
1) rated totally disabling for a continuous period of 10 or 
more years immediately preceding death; 2) rated by the VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death; or 3) rated totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 
38 U.S.C. A. 5314 to offset an indebtedness of the veteran; 
(3) the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the issue 
of service connection, disability evaluation, or effective 
date; (4) the veteran had not waived retired or retirement 
pay in order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C.A 5308 but determines that benefits were payable 
under 38 U.S.C.A. 5309. 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A.
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106.

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 
U.S.C.A. § 1318 was allowable for claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005). However, as 
the appellant's claim for DIC was received by VA in March 
2002, such consideration is not warranted.

VA will pay a certain amount toward a veteran's funeral and 
burial expenses if the veteran's death is not service- 
connected.  38 U.S.C.A. § 2302; 38 C.F.R.
§ 3.1600(b).  VA will also pay up to a certain amount for a 
plot or interment allowance when a veteran's death is not 
service-connected.  38 C.F.R. § 3.1600(f).
However, a claim for such payments must be made within two 
years after the permanent burial or cremation of the body.  
38 C.F.R. § 3.1601(a).

Analysis

Cause of death

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that the 
veteran's service-connected PTSD contributed to the veteran's 
development of coronary disease.  Alternatively, she 
essentially contends that the veteran's service-connected 
muscle wounds caused the PVD which ultimately contributed to 
his cause of his death.  

The veteran died in March 2002.  As previously noted, the 
veteran was service connected for post traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling, a wound 
to muscle group III of the right upper extremity, evaluated 
as 
30 percent disabling, and a wound to muscle group XIV, 
evaluated as 10 percent disabling at the time of his death.  
However, the Board finds that the record does not suggest 
that a medical nexus exists between the veteran's service-
connected PTSD or muscle wounds and his death.  In this 
regard, the Board points out that a March 2002 report from 
the same private physician who certified the veteran's death 
certificate explained that the veteran was suffering from an 
acute anterolateral myocardial infarction and was admitted to 
the hospital in an attempt at emergency angioplasty of the 
anterior descending vessel to try and achieve reperfusion.  
It was determined that thrombolytic therapy was impossible to 
deliver due to the risk of stroke following a recent stroke 
and advanced age.  The examiner concluded that the veteran's 
cause of death was acute myocardial infarction secondary to 
advanced coronary heart disease.  The Board notes that this 
finding as to the immediate cause of death is consistent with 
the veteran's death certificate, and there is no medical 
evidence to the contrary.

Though the Board acknowledges that PVD is listed as another 
significant factor leading to the veteran's cause of death, 
it also points out that there is no medical evidence of 
record which suggests that the veteran's PVD is secondary to 
his service-connected muscle wounds as contended by the 
appellant.  While it is clear that the appellant is very 
sincere in her belief that the veteran's death was 
secondarily due to his service-connected disabilities, the 
Board reiterates that a lay person is not considered 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking the service-connected 
disabilities to the veteran's death.  See Jandreau, supra.  
Therefore, her lay assertions alone are of no probative 
value.

In this regard, the Board points out that the veteran's 
service medical records are negative for complaints, 
treatment, or diagnosis of heart or vascular disease.  In 
particular, there is no competent evidence suggesting that 
the veteran sustained any vascular damage as a result of his 
in-service gunshot and shell fragment wounds.  There is also 
no evidence of any cardiovascular disease manifested during 
service or within one year of separation from service.  Thus, 
there is no basis for awarding presumptive service connection 
on the basis of having a chronic disease under 38 C.F.R. § 
3.309(a).

Significantly, the record also reflects that he underwent a 
VA examination for the purpose of evaluating his peripheral 
vascular disease in March 1997.  It was noted that he 
experienced some residual pain in his right lower extremity 
in service following the in-service shell fragment wound, but 
that he did not return to see a physician.  The veteran 
reported that, over the years, he developed pain in both 
lower extremities, and that the discomfort level was the same 
in each.  The examiner noted the presence of a well-healed 
scar on the distal right thigh.  The examiner also noted that 
both femoral pulses were palpable and of moderate amplitude 
with a systolic bruit audible over each femoral pulse.  The 
popliteal, dorsalis pedis, and posterior tibial pulses were 
not palpable.  Good strength was found in each ankle and 
knee, and in dorsiflexion of the big toe.  Deep tendon 
reflexes in each lower extremity were symmetrical. 

At the time of that examination, the veteran had claimed 
entitlement to service connection for "blockage and nerve 
damage due to PTSD," and the examiner had been asked to 
comment on that issue.  The examiner presumed that the 
blockage referred to the PVD that had been demonstrated in a 
1994 angiogram, and noted that it was not as likely as not 
that this was due to PTSD.  The examiner explained that there 
was no body of clinical information that demonstrated that 
PTSD was a significant factor, if any, in the development of 
PVD, and that most people who have PVD do not have PTSD.  

Although the veteran's theory of entitlement put forth at 
that time was distinct from that currently put forth by the 
appellant, it must be noted that reference was made by that 
examiner to the veteran having sustained gunshot and shell 
fragment wounds to the shoulder and right lower extremity in 
service, but the examiner made no suggestion that there was a 
link between these service-connected wounds and the PVD at 
issue at the time.

The Board is very sympathetic to the appellant for the loss 
of her husband, who served his country during a time of war.  
However, there is no competent evidence suggesting a link 
between the veteran's service-connected disabilities, and the 
coronary disease and PVD that caused his death.  
Unfortunately, for the reasons and bases set forth above, the 
Board must conclude that the preponderance of the evidence is 
against the appellant's claim, and that claim must be denied.  
The benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318

The Board reiterates that the veteran was discharged from 
active duty in October 1945.  At the time of the his death in 
March 2002, the veteran was service connected for post 
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling, a wound to muscle group III of the right upper 
extremity, evaluated as 
30 percent disabling, and a wound to muscle group XIV, 
evaluated as 10 percent disabling at the time of his death.  
In this regard, the Board acknowledges that the veteran was 
also rated totally disabled based upon individual 
unemployability, effective September 1, 2000, two years prior 
to his death.  However, the Board points out that that a 
service-connected disorder was not rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death and was not continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty.  
Additionally, the veteran was not a former prisoner of war 
who died after September 30, 1999.  Furthermore, it has not 
been shown nor has it been alleged that the veteran was 
"entitled to receive" compensation for service-connected 
disability rated totally disabling under any of the 
circumstances listed under 38 C.F.R. § 3.22(b).

Consequently, DIC benefits under the provisions of 38 
U.S.C.A. § 1318 are not warranted.  As the preponderance of 
the evidence is against the appellant's claim, the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b).



Burial benefits

Finally, the appellant is seeking reimbursement of burial and 
funeral expenses in connection with the deceased veteran's 
death.  

In this case, the veteran died in March 2002, and burial 
occurred that same month.  In February 2006, a claim was 
received from the appellant for burial and funeral expenses.  
The Board notes that the claim for burial and funeral 
expenses was received nearly four years after the veteran's 
death.  The Board further notes that the veteran was buried 
more than 2 years before the application was received.  Thus, 
the appellant's claim for burial and funeral expenses was not 
made in a timely manner.  Her claim had to be received within 
two years after the permanent burial or cremation of the 
body, and it was not.

Though the Board has considered the appellant's contentions, 
it finds no legal basis for her entitlement to burial and 
funeral expenses under the law.  Because the record shows her 
claim was not received by VA until more than two years after 
the veteran's burial, VA is expressly precluded by law from 
paying for the veteran's burial and funeral expenses.

The Board notes that changes made to 38 C.F.R. § 3.1600 on 
February 16, 2006 apply only to Philippine veterans and are 
not relevant to the appellant's claim.




ORDER

Entitlement to service-connection for cause of veteran's 
death is denied.

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A.
§ 1318 is denied.

Entitlement to reimbursement of burial and funeral expenses 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


